Citation Nr: 0725083	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-32 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death (COD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1946 to November 
1948.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for residuals of a fracture, right femur, 
middle and lower third with malunion and marked knee 
disability, residuals of a fracture, simple, tibia and 
fibula, right lower extremity, lower third with marked ankle 
disability and shortening of right extremity 1.5 inches 
secondary to fractures of the right leg, with a total rating 
of 60 percent disabling.

2.  The Certificate of Death reflects that the veteran died 
at the age of 79 in September 2004.  The immediate cause of 
death was congestive heart failure.  There were no 
significant conditions contributing to death.

3.  Congestive heart failure (the COD) was not manifest 
during service, nor within one year of separation, and 
competent medical evidence does not show that the post-
service diagnosis of congestive heart failure was 
attributable to service.

4.  The veteran's service-connected disabilities were not the 
immediate or underlying cause of the veteran's death, and 
were not etiologically related to the cause of death; the 
veteran's service-connected disabilities did not contribute 
substantially or materially to cause the veteran's death and 
they were not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of congestive heart failure.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(c) (2006).  

In the present case, the issue on appeal arises from a claim 
for service connection for the cause of the veteran's death.  
The Board notes that the appellant's claim was received in 
September 2004.  In December 2004 and March 2005, prior to 
its adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
Specifically, the RO notified the claimant of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  The 
appellant was instructed to "Provide medical evidence that 
will show a reasonable probability that the condition that 
contributed to the veteran's death was caused by injury or 
disease that began during service."  The appellant was also 
advised to notify VA of any information or evidence she 
wished VA to retrieve for her.  Thus, the Board finds that 
the content and timing of the December 2004 and March 2005 
notices comport with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the veteran's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  In fact, the 
appellant submitted a statement in January 2006 stating that 
she had no further evidence to submit for review.
 
Additional efforts to assist the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that it would not be prejudicial to the veteran 
to render a decision at this time.  

Evidence and Background

As a preliminary matter, the Board has thoroughly reviewed 
all the evidence in the claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The claimant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

The appellant asserts that she is entitled to service 
connection for the cause of the veteran's death inasmuch as 
the veteran was service connected for residuals of multiple 
right leg fractures, and that such disability led to a fall, 
requiring physical therapy, leading to the exacerbation of 
his congestive heart failure which caused his death.  

On August 25, 2004, the veteran fell when leaving a 
restaurant.  According to the appellant's statement of 
September 2004, his service-connected knee became "swollen 
and painful."  The veteran was transported via ambulance to 
South Baldwin Medical Center, where it was determined that 
the veteran had fractured his right patella.  It was noted 
that, "Patient complains of an injury to the right knee 
approximately several minutes prior to arrival.  The injury 
allegedly occurred as the result of a fall."

According to an August 26, 2004 hospital report, J.B, M.D. 
noted: 

The etiology of the fall is unclear.  The patient 
appears confused to me and cannot tell me if he 
passed out, had chest pain, syncope, palpitations, 
shortness of breath, etc.  According to the nurse 
and his wife, he has been slightly more confused 
since his fall, but he has a long history of heart 
disease and antiarrhythmias and is followed by Dr. 
[D.].

In another August 26, 2004 hospital note, the physician 
stated, "[The veteran] states he walks around the yard a 
little bit but mostly, basically, just walks around the house 
do to limitations of his cardiac status."

Physical therapy was administered at South Baldwin Medical 
Center from August 25, 2004 through August 29, 2004.  The 
veteran was then transferred to Robertsdale Health Care 
Center on August 30, 2004.  The veteran's widow described his 
physical therapy as "intensive."  A September 1, 2004 
medical record noted a right patella fracture, a history of 
myocardial infarction, arrhythmia, a Pacemaker with a 
defibrillator, and cardiomyopathy.  It was recommended that 
the veteran receive treatment 5 days per week for 4 weeks.  
On September 5, 2004, the veteran passed away after his 
family requested a do not resuscitate order (DNR).  





Law and Analysis

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2006).  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2006).  In order to constitute the 
contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c) (2006).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(2) (2006).  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2006).  In addition, service connection may be 
granted for a chronic disease, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In this case, the service medical records do not show 
complaints, findings, treatment, or diagnosis of congestive 
heart failure.  A review of the veteran's service medical and 
personnel records reveals that no cardiac irregularities were 
noted by the veteran or by any examiner.  Moreover, the 
veteran's service medical records are negative for any 
cardiac disease.

Therefore, congestive heart failure was not manifest during 
service.  Further, there is no evidence in the veteran's 
record to suggest that congestive heart failure was manifest 
within 1 year of separation from service.  There is no 
competent medical evidence which establishes a nexus between 
service and a post-service diagnosis of congestive heart 
failure.  Competent medical does not show that post-service 
diagnosis of congestive heart failure was related to service 
or was manifest within one year of the veteran's separation 
from service.

Thus, there is no medical nexus between the veteran's cause 
of death from congestive heart failure and service, and 
direct service connection for the cause of the veteran's 
death is not warranted at this time.

However, it is the appellant's contention that the veteran's 
service-connected right leg disability caused or contributed 
substantially or materially to cause the veteran's death 
because it was of such severity that it caused the veteran to 
fall, resulting in debilitating effects requiring 
"intensive" therapy which exacerbated his cardiac 
impairment to an extent that rendered the veteran materially 
less capable of resisting the effects of congestive heart 
failure.  However, the Board notes that the appellant and her 
representative, as lay persons, have not been shown to be 
capable of making medical conclusions; thus, their statements 
regarding causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

As noted, the veteran's service-connected right leg 
disability was rated as 60 percent disabling.  However, prior 
to death, the veteran was having considerable, non-service-
connected cardiac problems.  Unfortunately, the veteran 
developed congestive heart failure which was not the result 
of his service-connected leg disability or related to his 
period of active service.  

In an October 2004 statement from B.G.A, M.D., the veteran's 
private physician, he stated that he treated the veteran for 
atrial fibrillation, congestive heart failure, and implanted 
defibrillator status.  He noted, that, "[The veteran] has 
rather severe cardiomyopathy and it is my opinion that any 
exertional activity including therapy would exacerbate his 
congestive heart failure by placing an undue demand on his 
cardiovascular system."  Although the veteran's physician 
provides a link between exertional activity and congestive 
heart failure, there is no medical evidence in the record 
that establishes a medical nexus between the veteran's 
service-connected right leg disability and the non-service-
connected congestive heart failure that resulted in his 
death.  The Certificate of Death lists the immediate cause of 
death as congestive heart failure, and no significant 
conditions contributing to death were noted.  Additionally, 
this statement is speculative, in that the doctor does not 
indicate he was personally involved in the veteran's physical 
therapy; thus, he would have no first-person knowledge of the 
level of exertion required of him in such treatment.  He also 
would be unable to determine if the veteran's exertion level 
caused or contributed to his fatal congestive heart failure.  

The appellant is sincere in her contentions.  However, as a 
layperson, she is not capable of making medical conclusions, 
thus, her statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  There is no medical evidence, save the appellant's 
own statement, that the veteran's service-connected right 
knee disability resulted in his fall.  As noted above, the 
August 25, 2004 medical report stated, "[The veteran] states 
he walks around the yard a little bit but mostly, basically, 
just walks around the house do to limitations of his cardiac 
status."   Further, the hospital report from August 24, 
2004, noted that, "Patient complains of an injury to the 
right knee approximately several minutes prior to arrival.  
The injury allegedly occurred as the result of a fall" 
[emphasis added].

Thus, the Board concludes that the veteran's service-
connected right leg disability was not the immediate or 
underlying cause of the veteran's death, and was not 
etiologically related to the cause of death.  Furthermore, 
the fatal disease process which caused the veteran's death 
was not manifest during service or within one year of 
separation from service.  The veteran's service-connected 
right leg disability did not contribute substantially or 
materially to cause the veteran's death and it was not of 
such severity that it resulted in debilitating effects and a 
general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
other disease causing death.  The appellant's assertions are 
unsupported by competent evidence and do not serve as a basis 
to allow the claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).





ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


